[EXECUTION VERSION]

Exhibit 10.1

VOTING AGREEMENT

VOTING AGREEMENT, dated as of May 11, 2012 (this “Agreement”), by and between
Golf Town USA Holdings Inc., a Delaware corporation (“Purchaser”), and Atlantic
Equity Partners III, L.P., a Delaware limited partnership (the “Principal
Stockholder”). Unless otherwise indicated, capitalized terms not defined herein
have the meanings given to them in the Merger Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, Purchaser, Major
Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of
Purchaser (“Merger Sub”), and Golfsmith International Holdings, Inc., a Delaware
corporation (the “Company”), are entering into an Agreement and Plan of Merger
(the “Merger Agreement”);

WHEREAS, the Merger Agreement provides that Merger Sub will be merged with and
into the Company, and the Company will be the surviving corporation in the
merger and will be a wholly-owned subsidiary of Purchaser (the “Merger”), all on
the terms and subject to the conditions set forth in the Merger Agreement;

WHEREAS, the Principal Stockholder is the record and/or “beneficial holder” (as
defined under Rule 13d-3 under the Exchange Act) of 7,934,418 shares of Common
Stock (the “Stockholder Shares”, and together with any additional securities of
the Company described in Section 2.2, being referred to herein collectively as
the “Subject Shares”); and

WHEREAS, as an inducement and condition to the willingness of Purchaser to enter
into the Merger Agreement and to consummate the Merger, Purchaser has required
that the Principal Stockholder agree to enter into this Agreement (i) to consent
to the adoption of the Merger Agreement in accordance with Section 251 and
Section 228 of the DGCL, (ii) to Vote the Subject Shares against certain
transactions as specified herein and (iii) to comply in all respects with all of
the terms of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1. Written Consent

Section 1.1 Written Consent. Unless this Agreement shall have been terminated in
accordance with its terms, the Principal Stockholder hereby agrees, with respect
to the Subject Shares, to consent to the adoption of the Merger Agreement in
accordance with Section 251 and Section 228 of the DGCL by executing and
delivering (or causing to be delivered) to the Company the written consent (with
a copy thereof simultaneously delivered to Purchaser) in the form of Exhibit A
hereto (the “Written Consent”) no later than 11:59 PM, New York time, on the
first Business Day following the date of the Merger Agreement.



--------------------------------------------------------------------------------

2. Voting of Subject Shares.

Section 2.1 Voting. (a) From the date of this Agreement through the Expiration
Date (such period, the “Support Period”), at every meeting of the Stockholders
called with respect to any of the following, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
Stockholders with respect to any of the following, the Principal Stockholder
shall Vote or cause to be Voted, the Subject Shares (i) in favor of any related
proposal in furtherance of the Merger and the other transactions contemplated by
the Merger Agreement and (ii) against (A) any action or agreement that would
result in a material breach of any material representation, warranty, covenant
or agreement of the Company contained in the Merger Agreement, or of the
Principal Stockholder contained in this Agreement, (B) any action that would
materially impede, interfere with, delay, postpone or adversely affect in any
material respect the Merger or any other transaction contemplated by the Merger
Agreement or would result in the failure of any of the conditions set forth in
Article VIII of the Merger Agreement, and (C) any Alternative Transaction.
Further, the Principal Stockholder shall not enter into any agreement,
arrangement or understanding with any Person to Vote or give instructions
inconsistent with this Section 2.1. For purposes of this Agreement, “Vote” shall
mean voting in person or by proxy in favor of or against any action, otherwise
consenting or withholding consent in respect of any action or taking other
action in favor of or against any action; “Voting” and “Voted” shall have
correlative meanings. Any such Vote shall be cast or consent shall be given for
purposes of this Section 2.1 in accordance with such procedures relating thereto
as shall ensure that it is duly counted for purposes of determining that a
quorum is present and for purposes of recording in accordance herewith the
results of such Vote or consent.

(b) Notwithstanding anything herein to the contrary, this Agreement shall apply
to the Principal Stockholder solely in its capacity as a stockholder of the
Company and shall not apply to any of the Principal Stockholder’s Affiliates’ or
Representatives’ actions, judgments or decisions as a director or officer of the
Company or its Subsidiaries. Consequently: (i) nothing in this Agreement,
including this Section 2.1, shall limit or restrict any Representative of the
Principal Stockholder who serves as a member of the Company Board in acting in
his or her capacity as a director of the Company and exercising his or her
fiduciary responsibilities including, without limitation, taking any action in
compliance with Section 5.2 of the Merger Agreement; (ii) the Principal
Stockholder shall remain free to Vote the Subject Shares with respect to any
matter not covered by this Section 2.1 in any manner the Principal Stockholder
deems appropriate, as long as such Vote does not violate this Agreement; and
(iii) this Section 2.1 shall not require the Principal Stockholder to Vote (or
cause any of its Affiliates or Representatives to Vote) to adopt the Merger
Agreement or in favor of the Merger or any of the other transactions
contemplated by the Merger Agreement, to the extent that the Merger Agreement
has been amended or modified, or a provision therein has been waived, in any
such case, in a manner that (x) reduces the amount, changes the form or imposes
any restrictions or additional conditions on the receipt of the consideration to
the Principal Stockholder or (y) is otherwise materially adverse to the
Principal Stockholder; or (iv) Vote (or cause any of its Affiliates or
Representatives to Vote) the Subject Shares to amend the Merger Agreement or
take any action that could result in the consequences described in the foregoing
clauses (iii)(x) and/or (iii)(y).

 

2



--------------------------------------------------------------------------------

Section 2.2 Adjustments; Additional Shares. In the event (a) of any stock
dividend, stock split, recapitalization, reclassification, subdivision,
combination or exchange of shares on, of or affecting the Subject Shares, or
(b) that the Principal Stockholder shall have become the beneficial owner of any
additional shares of Common Stock or other securities of the Company (including,
without limitation, through the exercise of any Company Options or Company
Awards), then all shares of Common Stock or other securities of the Company held
by the Principal Stockholder immediately following the effectiveness of the
events described in clause (a) or the Principal Stockholder becoming the
beneficial owner of shares of Common Stock or other securities as described in
clause (b), shall in each case become Subject Shares hereunder.

Section 2.3 Waiver of Appraisal Rights. The Principal Stockholder hereby
irrevocably and unconditionally waives any rights of appraisal, dissenters’
rights or similar rights that the Principal Stockholder may have in connection
with the Merger.

 

3. Transfer Restrictions and Obligations

Section 3.1 Transfer Restrictions. During the Support Period, the Principal
Stockholder will not, except as contemplated by this Agreement or the Merger
Agreement or as required by applicable Law, directly or indirectly, sell, offer
to sell, hedge, transfer, exchange, pledge, assign, hypothecate, encumber,
tender, grant any option to purchase or otherwise dispose of or agree to dispose
of, or enter into any contract, option or other agreement with respect to any
sale, transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of (each, a “Transfer”), any of the Subject Shares or any securities
convertible into or exercisable or exchangeable for Subject Shares; provided,
that the Principal Stockholder may Transfer all or any portion of the Subject
Shares to one or more of its Affiliates (other than the Company or its
Subsidiaries) that, prior to such Transfer, execute and deliver to Purchaser a
written agreement, in form and substance reasonably acceptable to Purchaser, to
assume all of the Principal Stockholder’s obligations hereunder and to be bound
by the terms of this Agreement to the same extent as the Principal Stockholder
is bound hereunder and to make each of the representations and warranties
hereunder in respect of the Subject Shares transferred as the Principal
Stockholder shall have made hereunder.

Section 3.2 Non-Solicitation. During the Support Period, the Principal
Stockholder will not, and shall use its reasonable best efforts to cause its
Affiliates and Representatives not to, (a) solicit, initiate or take any action
to knowingly facilitate or knowingly encourage, whether publicly or otherwise,
the submission of any inquiries, proposals or offers that constitute, or would
reasonably be expected to lead to, any Alternative Transaction, (b) enter into
or participate in any discussions or negotiations, furnish any information
relating to the Company or any of its Subsidiaries or afford access to the
business, properties, assets, books or records of the Company or any of its
Subsidiaries, or otherwise knowingly cooperate with any

 

3



--------------------------------------------------------------------------------

Acquisition Proposal, (c) enter into any agreement, agreement in principle,
letter of intent, term sheet or other similar instrument relating to an
Alternative Transaction or (d) publicly propose to do any of the foregoing;
provided, that notwithstanding the foregoing, (i) the Principal Stockholder may,
and may authorize and permit any of its Affiliates and Representatives to, take
any actions specified in clauses (a), (b) and/or (c) of this Section 3.2 to the
extent the Company is permitted to take such actions under Section 5.2 of the
Merger Agreement with respect to an Acquisition Proposal (including the right
for the Principal Stockholder and its Affiliates and Representatives to
participate in discussions or negotiations regarding such an Acquisition
Proposal with the Person making such Acquisition Proposal), (ii) for the
purposes of this Section 3.2, the Company shall be deemed not to be an Affiliate
or Subsidiary of the Principal Stockholder, and any officer, director, employee,
agent or advisor of the Company (in each case, in their capacities as such)
shall be deemed not to be a Representative of the Principal Stockholder and
(iii) the provisions of this Section 3.2 shall not restrict any “portfolio
company” (as such term is customarily used among private equity investors) of
the Principal Stockholder or of any of its respective Affiliates, so long as
such “portfolio company” is not acting at the direction of the Principal
Stockholder.

Section 3.3 Conduct of Principal Stockholder. Until any termination of this
Agreement in accordance with its terms, the Principal Stockholder (x) shall
maintain its status as duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and (y) shall not
dissolve, merge or combine with any Person, or adopt any plan of complete or
partial liquidation, in each case, without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld or delayed, it being
agreed that Purchaser may withhold its consent if the proposed action would
reasonably be expected to prevent or materially delay or impede consummation of
the Merger or the other transactions contemplated by the Merger Agreement or
this Agreement.

 

4. Representations and Warranties of the Principal Stockholder.

Section 4.1 Ownership of Subject Shares. The Principal Stockholder represents
and warrants that the Principal Stockholder (a) is the record and beneficial
owner of and has the sole right to Vote or direct the Voting of the Subject
Shares with respect to the approval of the Merger Agreement and the terms
thereof, which Subject Shares are free and clear of any Liens and (b) does not
own, either beneficially or of record, any shares of capital stock of the
Company other than the Subject Shares.

Section 4.2 Organization; Authorization; Validity of Agreement; Necessary
Action. The Principal Stockholder is duly organized, validly existing and in
good standing under the Laws of its jurisdiction of organization. The Principal
Stockholder has the requisite power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated by this Agreement. The execution and delivery by the
Principal Stockholder of this Agreement, the performance by it of its
obligations hereunder and the consummation by it of the transactions
contemplated by this Agreement have been duly and validly authorized by the
Principal Stockholder and no other

 

4



--------------------------------------------------------------------------------

corporate or partnership action on the part of the Principal Stockholder is
necessary to authorize the execution and delivery by it of this Agreement, the
performance by it of its obligations hereunder or the consummation by it of the
transactions contemplated by this Agreement. This Agreement has been duly
executed and delivered by the Principal Stockholder and, assuming this Agreement
constitutes a valid and binding obligation of Purchaser, constitutes a legal,
valid and binding agreement of the Principal Stockholder enforceable against it
in accordance with its terms, subject to (a) any applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
of general applicability affecting creditors’ rights generally and (b) general
principles of equity.

Section 4.3 Non-Contravention. The execution and delivery of this Agreement by
the Principal Stockholder does not, and the performance of this Agreement by the
Principal Stockholder will not: (a) violate any provision of the limited
partnership agreement or other similar organizational or governing documents of
the Principal Stockholder, (b) violate any Law applicable to the Principal
Stockholder, (c) result in any violation, termination, cancellation or breach
of, or constitute a default (with or without notice or lapse of time or both)
under, any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which the Principal
Stockholder is a party or by which it or any of its assets or properties is
bound, or (d) result in the creation of any Liens upon any of the assets or
properties of the Principal Stockholder, except for any of the foregoing that
would not, individually or in the aggregate, reasonably be expected to prevent
or materially delay the ability of the Principal Stockholder to perform its
obligations hereunder or under the Merger Agreement.

Section 4.4 Consent. The execution and delivery of this Agreement by the
Principal Stockholder do not, and the performance of its obligations under this
Agreement by the Principal Stockholder will not, require any consent of any
Person or any Governmental Entity.

Section 4.5 Inconsistent Agreements. Except for this Agreement and that certain
Voting Rights and Stockholders’ Agreement dated as of May 25, 2006, among the
Principal Stockholder and the Founding Stockholders (as defined therein), as
amended (the “Stockholders’ Agreement”), the Principal Stockholder has not
(a) entered into any voting agreement, voting trust or similar agreement with
respect to the Subject Shares or (b) granted any proxy, consent or power of
attorney with respect to the Subject Shares.

 

5. Representations and Warranties of Purchaser.

Section 5.1. Organization; Authorization; Validity of Agreement; Necessary
Action. Purchaser is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization. Purchaser has the requisite power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated by this Agreement. The
execution and delivery by Purchaser of this Agreement, the performance by it of
its obligations hereunder and the consummation by it of the transactions
contemplated by this Agreement have been duly and validly authorized by
Purchaser and no other corporate, partnership or similar action on the part of
Purchaser is necessary to authorize the execution and delivery by it of this
Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated by this Agreement. This

 

5



--------------------------------------------------------------------------------

Agreement has been duly executed and delivered by Purchaser and, assuming this
Agreement constitutes a valid and binding obligation of the Principal
Stockholder, constitutes a legal, valid and binding agreement of Purchaser
enforceable against it in accordance with its terms, subject to (a) any
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws of general applicability affecting creditors’ rights
generally and (b) general principles of equity.

Section 5.2 Non-Contravention. The execution and delivery of this Agreement by
Purchaser does not, and the performance of this Agreement by Purchaser will not:
(a) violate any provision of the certificate of incorporation or bylaws or other
similar organizational or governing documents of the Purchaser, (b) violate any
Law applicable to the Purchaser, (c) result in any violation, termination,
cancellation or breach of, or constitute a default (with or without notice or
lapse of time or both) under, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Purchaser is a party or by which it or any of its assets or
properties is bound or (d) result in the creation of any Liens upon any of the
assets or properties of Purchaser, except for any of the foregoing that would
not, individually or in the aggregate, reasonably be expected to prevent or
materially delay the ability of Purchaser to perform its obligations hereunder.

Section 5.3 Consent. The execution and delivery of this Agreement by Purchaser
do not, and the performance of its obligations under this Agreement by Purchaser
will not, require any consent of any Person or any Governmental Entity.

6.    Termination. This Agreement and all obligations of the parties hereunder
shall automatically terminate without any further action required by any Person,
on the earliest to occur of: (a) the Effective Time; (b) the termination of the
Merger Agreement in accordance with its terms; (c) any Change of Recommendation;
and (d) the making of any material change, by amendment, waiver or other
modification to any provision of the Merger Agreement that (x) reduces the
amount or changes the form of the Merger Consideration (subject to adjustments
in compliance with Section 3.4 of the Merger Agreement) or (y) is otherwise
materially adverse to the Principal Stockholder (such earliest to occur shall be
the “Expiration Date”); provided, that the provisions of this Section 6 and
Section 7 shall survive any termination of this Agreement.

 

7. Miscellaneous.

Section 7.1 Fees and Expenses. All costs and expenses incurred in connection
with this Agreement shall be paid by the party incurring such expenses.

Section 7.2 Amendments and Modification. This Agreement may not be amended,
modified, or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.

Section 7.3 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) immediately when sent by facsimile or
by email in .pdf format or (b) when received if delivered by hand or overnight
courier service or by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

6



--------------------------------------------------------------------------------

if to Purchaser, to:

Golf Town USA Holdings Inc.

c/o OMERS Private Equity Inc.

Royal Bank Plaza, South Tower

200 Bay Street, Suite 2010

Toronto, ON M5J 2J2

Attention:    Benson Li and Chantal Thibault, Esq. Fax:    (416) 864-3255
E-mail:    BLi@omerspe.com    CThibault@omerspe.com

and

 

if to the Principal Stockholder, to:

ATLANTIC EQUITY PARTNERS III, L.P.c/o First Atlantic Capital, Ltd. 135 East 57th
Street New York, NY 10022 Facsimile: (212) 207-8842

Section 7.4 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered an original and one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Signed
counterparts of this Agreement may be delivered by facsimile and by scanned .pdf
image.

Section 7.5 Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof. The parties
acknowledge and agree that there were no prior agreements, arrangements or
understandings, either written or oral, among the parties with respect to the
subject matter hereof.

Section 7.6 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability or the other provisions hereof. If any
term, covenant, restriction or provision contained in this Agreement is held by
a Governmental Entity to be invalid, void, against its regulatory policy or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions contained in this Agreement shall remain valid and binding and
shall in no way be affected, impaired or invalidated, so long as the economic
and legal substance of the transactions contemplated hereby are not affected in
any manner materially adverse to any party. Upon such a determination, the
parties shall negotiate in good faith to modify this Agreement to effect the
original intent of the parties as closely as possible so that the transactions
contemplated hereby can be consummated as originally contemplated to the fullest
extent possible.

 

7



--------------------------------------------------------------------------------

Section 7.7 GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL. (a) THIS AGREEMENT
SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED,
CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF DELAWARE WITHOUT REGARD TO THE LAWS OF ANY OTHER JURISDICTION THAT MIGHT BE
APPLIED BECAUSE OF THE CONFLICTS OF LAW PRINCIPLES OF THE STATE OF DELAWARE. THE
PARTIES HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE
OF DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN
THE STATE OF DELAWARE SOLELY IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF
THE PROVISIONS OF THIS AGREEMENT AND OF THE DOCUMENTS REFERRED TO IN THIS
AGREEMENT, AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY
WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING
FOR THE INTERPRETATION OR ENFORCEMENT HEREOF OR OF ANY SUCH DOCUMENT, THAT IT IS
NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT
OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT THE VENUE THEREOF MAY NOT BE
APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN
OR BY SUCH COURTS, AND THE PARTIES IRREVOCABLY AGREE THAT ALL CLAIMS WITH
RESPECT TO SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH A
DELAWARE STATE OR FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY
SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT
MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTION
7.3 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF.

(a) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.7.

 

8



--------------------------------------------------------------------------------

Section 7.8 Specific Enforcement. The parties agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each party, in addition to any other available rights or remedies such party may
have under the terms of this Agreement, shall be entitled to specific
performance and/or to obtain an injunction or injunctions, without proof of
actual damages, to prevent breaches of another party’s covenants or agreements
hereunder, and each party expressly waives the defense that a remedy in damages
will be adequate.

Section 7.9 Extension, Waiver. Prior to the termination of this Agreement, the
parties to this Agreement may (a) extend the time for the performance of any of
the obligations or other acts of the other party to this Agreement, (b) waive
any inaccuracies in the representations and warranties of the other party
contained in this Agreement or in any document delivered pursuant to this
Agreement or (c) waive compliance by the other party with any of the agreements
or conditions contained in this Agreement. Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party. The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of those rights.

Section 7.10 Assignment. Subject to Section 3.1 hereof, neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties to this Agreement (whether by operation of law or otherwise)
without the prior written consent of the other party to this Agreement. Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.

Section 7.11 Legal Counsel. The Principal Stockholder acknowledges that it has
been advised to, and has had the opportunity to, consult with its attorney prior
to entering into this Agreement. The Principal Stockholder acknowledges that
attorneys for the Company represent the Company and do not represent any of the
Stockholders in connection with the Merger Agreement, this Agreement or any of
the transactions contemplated hereby or thereby.

Section 7.12 Agreement Negotiated. This Agreement has been negotiated by or on
behalf of Purchaser and the Principal Stockholder, each of which was represented
by attorneys who have carefully negotiated the provisions hereof. No Law or rule
relating to the construction or interpretation of contracts against the drafter
of any particular clause should be applied with respect to this Agreement.

Section 7.13 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Purchaser any direct or indirect ownership or incidence of
ownership of or with respect to any Subject Shares. All rights, ownership and
economic benefits of and relating to the Subject Shares shall remain vested in
and belong to the Principal Stockholder, and Purchaser shall have no authority
to direct the Principal Stockholder in the voting or disposition of any of the
Subject Shares, except as otherwise provided herein.

Section 7.14 Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction or interpretation of this Agreement.

 

9



--------------------------------------------------------------------------------

Section 7.15 Cooperation. If any notices, approvals or filings are required with
any Governmental Entity in order to allow the parties hereto to effectively
carry out the transactions contemplated by this Agreement, the Principal
Stockholder and Purchaser shall cooperate in making such notices or filings or
in obtaining such approvals.

*     *     *     *     *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first above written.

 

GOLF TOWN USA HOLDINGS INC. By:  

/s/ David Spence

  Name:   David Spence   Title:   Secretary By:  

/s/ Michael Graham

  Name:   Michael Graham   Title:   Director

 

11



--------------------------------------------------------------------------------

ATLANTIC EQUITY PARTNERS III, L.P. By:  

Atlantic Equity Associates III, L.P., its General Partner

By:  

Atlantic Equity Associates III, LLC, its General Partner

By:  

Buaron Capital Corporation III, LLC, its Managing Member

By:  

/s/ Roberto Buaron

  Name: Roberto Buaron   Title: Managing Member

 

12